Citation Nr: 0714724	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO denied 
entitlement to the benefit sought herein.  

The Board notes that the veteran was represented by R. A. 
LaPointe, a private attorney who has recently retired.  In a 
February 2007 letter, the Board advised the veteran of the 
situation and notified him of his options, including 
representing himself, appointing a veterans' service 
organization, or appointing a different private attorney or 
agent.  The letter indicated that a response was expected 
within 30 days and that if a response was not received, the 
Board would assume that the veteran wished to represent 
himself.  As of this date, well over 30 days after the date 
of the February 2007 letter, no response from the veteran has 
been received, and the Board assumes that the veteran does 
not desire representation.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
chronic right bundle branch block with arteriography and 
intermittent left ventricular dysfunction with hypertension 
and cardiomyopathy syndrome X rated 60 percent disabling; 
residuals of a left knee injury rated 20 percent disabling; 
residuals, osteotomy left forearm resulting in carpal tunnel 
syndrome rated 10 percent disabling; post-operative residuals 
of fracture, left upper radius rated zero percent disabling; 
and residuals of fracture, left ankle rated zero percent 
disabling.  

2.  The service-connected disabilities, in and of themselves, 
are not shown to render the veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a December 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  The appeal is denied, and no 
effective date will be assigned. 

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical treatment records.  There is no indication 
that the veteran has received any private medical treatment.  
The record also contains a copy of a VA medical examination 
report scheduled in furtherance of the veteran's claim.  The 
record does not reflect the presence of any outstanding 
evidence that has not been associated with the claims file, 
and the veteran has not sought assistance in securing any 
further evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

The veteran has been granted service connection for five 
individual disabilities.  His service-connected disabilities 
are: chronic right bundle branch block with arteriography and 
intermittent left ventricular dysfunction with hypertension 
and cardiomyopathy syndrome X rated 60 percent disabling; 
residuals of a left knee injury rated 20 percent disabling; 
residuals, osteotomy left forearm resulting in carpal tunnel 
syndrome rated 10 percent disabling; post-operative residuals 
of fracture, left upper radius rated zero percent disabling; 
and residuals of fracture, left ankle rated zero percent 
disabling.  Service connection for all of the foregoing 
disabilities has been in effect since January 12, 1998.

In December 2003, a physician/employer completed a VA Form 
21-4192, Request for Employment Information in Connection 
with Claim for Disability Benefits.  The form indicated that 
the veteran last worked from December 2001 to November 2003 
and that he lost three months from work during the last 12 
months of employment.  Apparently, his work entailed clerical 
duties and drawing blood.  He usually worked 40 hours a week.  
As a concession to the veteran due to disabilities, he was 
allowed to rest when necessary and leave work early without 
penalty other than the loss of wages.  The veteran had not 
worked since November 2003 because his physician/employer was 
on medical leave secondary to surgery.  

On January 2004 VA general medical examination, the veteran 
reported that he had not been employed since September 2002.  
Before September 2002, he was a certified medical assistant.  
He worked in that capacity on and off since 1995.  Regarding 
his heart disability, the veteran reported occasional chest 
pain that occurred approximately twice a month.  Chest pain 
came about with both exercise and rest.  The veteran also 
reported heart palpitations that went away with meditation.  
The veteran did not use home oxygen but used a CPAP machine 
for sleep apnea but was instructed to stop use temporarily 
while his significant gastroasophageal reflux disease (GERD) 
was treated.  The veteran did not know whether his blood 
pressure was well controlled, but blood pressure was normal 
on examination.  Moderate cardiomegaly was seen on X-ray 
study.  

Regarding the left knee, the veteran reported falling at 
least three times in the previous year.  Indeed, an October 
2003 VA progress note reflects that the veteran sought 
treatment after the left knee gave way causing him to fall.  
The veteran complained of left knee pain that was aggravated 
by standing more than 20 minutes, walking more than one 
quarter of mile, and walking up and down stairs.  He used a 
brace before strenuous activities such as bowling.  He 
complained of mid-afternoon left knee swelling.  He asserted 
that his left knee slowed him down.  

Regarding the left upper extremity, the veteran reported 
limitation of left arm motion and loss of feeling from the 
left elbow to the left fingertips.  He complained of left 
upper extremity pain and an inability to supinate the left 
arm.  Left upper extremity symptomatology was aggravated with 
cold or rainy weather and with lifting anything heavier than 
25 pounds.  The veteran complained of left hand numbness that 
was aggravated by lifting heavy objects and typing.  

Regarding the left ankle, the veteran complained of pain that 
was aggravated by cold weather and walking more than one 
quarter of a mile.  He denied giving way or falling due to 
the service-connected left ankle disability.  

Objectively, the veteran stood six feet three inches tall and 
weighed 324 pounds.  The examiner characterized him a obese.  
Recumbent blood pressure was 110/70, and blood pressure was 
100/70 while sitting and standing.  The veteran walked with a 
limp to the right.  There were scars on the veteran's left 
wrist due to carpal tunnel syndrome surgery.  They were well 
healed, hypopigmented, nonpainful, and without adhesions.  
There was a scar on the left knee that was well healed and 
hypopigmented.  The veteran grimaced on left shoulder range 
of motion.  He could not supinate the left elbow and reported 
pain on left elbow motion.  There was some numbness of the 
left hand according to the veteran.  There was no left ankle 
pain.  The veteran was alert and oriented and was, according 
to the examiner, competent to manage his own affairs.  The 
examiner diagnosed a history of right bundle-branch block, 
hypertension, a left knee condition with normal X-ray studies 
likely aggravated by morbid obesity, bilateral carpal tunnel 
syndrome, osteotomy of the left forearm secondary to a left 
upper radius fracture, history of a left ankle fracture, and 
a history of cardiomyopathy likely as not secondary to 
hypertension.  

The veteran's nonservice-connected disabilities include but 
are not limited to diabetes mellitus, sleep apnea, GERD, 
cervical spine and lumbar spine abnormalities, and morbid 
obesity. 

Law and Regulations

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment cause by nonservice-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

Analysis

The veteran is eligible to receive TDIU benefits because he 
has a single service-connected disability that is rated 60 
percent disabling.  38 C.F.R. § 4.16(a).

The record reflects that the veteran suffers from serious 
nonservice-connected disabilities to include morbid obesity, 
sleep apnea, and diabetes mellitus.  The question before the 
Board is whether the veteran's service-connected disabilities 
preclude employment.  The Board concludes that they do not.  
In this regard, the Board has relied primarily upon the 
statement of Dr. Crawford and the January 2004 VA medical 
examination report.  According to Dr. Crawford's statement, 
the veteran was largely able to work with some concessions 
from his employer and was not working only because his 
physician/employer was unavailable.  The January 2004 VA 
examiner did not opine that the veteran could not maintain 
substantially gainful employment.  Indeed, the January 2004 
VA examiner did not conclude that the veteran could not work 
due to physical disabilities, whether service connected or 
not.  

The Board emphasizes that it cannot conclude that the 
veteran's service-connected orthopedic disabilities preclude 
employment.  Two are rated zero percent disabling, one is 
rated 10 percent disabling, and one is rated 20 percent 
disabling.  The Rating Schedule allows for ratings of up to 
100 percent.  The Board cannot reasonably conclude that 
disabilities rated 20 percent disabling and under are 
productive of unemployability, particularly where the record 
contains no medical opinion suggesting that thee conditions 
render the veteran unemployable.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
disorders in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  A 20 percent 
impairment in earning capacity, therefore, demonstrates 
little limitation in earning capacity and the ability to 
work.  The Board observes that the veteran may well believe 
that his orthopedic disabilities merit a TDIU rating.  The 
Board cannot rely on his views in this regard because he is 
not shown to possess any particular medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The veteran's service-connected chronic right bundle branch 
block with arteriography and intermittent left ventricular 
dysfunction with hypertension and cardiomyopathy syndrome X 
is rated 60 percent disabling.  The most recent medical 
evidence does not reflect any material impairment due to the 
foregoing condition.  The disability is now manifested by 
occasional chest pain, heart palpitations that go away with 
meditation, and the lack of need for home oxygen.  With 
respect to the heart, the examiner diagnosed a history of 
right bundle-branch block and a history of cardiomyopathy but 
no present debilitating symptomatology associated with these 
historical findings.  Furthermore, the veteran's blood 
pressure was normal on examination.  Thus, the veteran's 
service-connected chronic right bundle branch block with 
arteriography and intermittent left ventricular dysfunction 
with hypertension and cardiomyopathy syndrome X does not 
appear to be productive of any limitations on employment that 
would result in unemployability.  

The Board observes that the record is devoid of information 
regarding the veteran's employment history and documentation 
tending to show that he is unable to work.  The only reason 
for unemployment contained in the record is that the 
veteran's physician/employer was unavailable.  Presumably, 
therefore, the veteran would be employable once his 
physician/employer became available or he could work 
performing similar duties elsewhere.

The evidence does not point to unemployability and certainly 
does not imply unemployability that is due to the veteran's 
service-connected disabilities when considerer singularly or 
in any combination.  There is no competent evidence to the 
contrary.  Because there is no competent evidence in the 
veteran's favor, the preponderance of the evidence is against 
the claim, and the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


